Citation Nr: 9905193	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diverticulosis, 
claimed as secondary to prostatitis or pyelonephritis.  

2.  Entitlement to an increased rating for pyelonephritis 
with left renal cyst and hypertension, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1941 to August 
1946.
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim for an increased rating for pyelonephritis, 
and the September 1991 rating decision which denied service 
connection for diverticulitis claimed as secondary to 
prostatitis and pyelonephritis.  

The case was previously before the Board in September 1995 
when it was remanded for further development. 


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to service connection for diverticulosis, claimed as 
secondary to prostatitis or pyelonephritis, and an evaluation 
greater than 10 percent for pyelonephritis with left renal 
cyst and hypertension.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folder.  Based on our review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diverticulosis claimed as secondary to 
prostatitis or pyelonephritis.  Consideration of the issue of 
increased rating for pyelonephritis with left renal cyst and 
hypertension is deferred pending further development on 
remand.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's secondary service connection claim has been 
developed. 

2.  The veteran's diverticulosis is not shown to be 
etiologically related to his service-connected conditions of 
prostatitis or pyelonephritis.  


CONCLUSION OF LAW

Diverticulosis is not proximately due to or the result of a 
service-connected disability. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
while it appears that there may be recent treatment records 
which have not been associated with the claims folder, there 
is no indication that there are unobtained records which are 
available and which would be relevant to a decision on the 
issue of service connection.  Accordingly, we conclude that 
the record is adequate to support a decision in this case and 
that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  





Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to diverticulosis.  

The report of a barium enema conducted by VA in October 1951 
stated that there was considerable colonic irritability and 
questionable slight diminution of the caliber of the 
descending colon.  However, there was no evidence of new 
growth, ulceration, diverticulosis or other intrinsic 
diseases demonstrable from the study.  

No complaints or findings related to diverticulosis were 
noted in the reports of the veteran's VA examinations 
conducted in January and October 1978.

Private medical records dated in November 1986 show that when 
the veteran was hospitalized for urinary retention, it was 
noted he had a past history of diverticulosis, stable at that 
time.  

In December 1991 the veteran was admitted to a VA Medical 
Center (VAMC) due to acute onset of gastrointestinal 
bleeding.  Colonoscopy to the cecum and terminal ilium was 
definitive for marked, severe sigmoid diverticulosis, with no 
other abnormalities found.  The diagnoses on discharge 
included :1. Severe sigmoid diverticulosis.  
2. Gastrointestinal bleeding from sigmoid diverticulosis.  

When the veteran testified at a personal hearing in February 
1992, he indicated his opinion that his various disorders to 
include prostatitis and diverticulosis were interrelated.  

VA outpatient treatment records dated in October 1992 
indicate that when the veteran was seen by the urology 
service, he had diverticulosis among other complaints.  The 
examiner recorded that the veteran had a history of repeat 
episodes of prostatitis and urinary tract infections which 
could be related to diverticulosis because of the common 
blood flow.  A VA medical certificate dated in December 1993 
reflects an assessment of diarrhea, probably secondary to 
diverticulosis, rule out cancer of the bowel.   

On VA examination in September 1994 it was noted the veteran 
had prostate trouble for years and he also had a history of 
diabetes mellitus, Type II, chronic sinusitis, 
diverticulosis, hemorrhoids, and chronic constipation, all of 
which can precipitate chronic prostatitis.  The impression 
was chronic prostatitis related to the above noted medical 
problems.  

On VA examination conducted in December 1996 the veteran gave 
a history of diagnosis of diverticulosis for the first time 
in 1970.  It was further noted that during the 1990's the 
veteran had been hospitalized on two occasions for lower 
gastrointestinal bleeding, when it was considered likely the 
veteran was bleeding from diverticulosis.  At the time of 
examination the veteran's appetite was variable.  He had 
occasional nausea.  Bowel movements were chronically 
irregular for the past many years with alternating diarrhea 
and constipation.  No recent gastrointestinal bleeding was 
reported.  Current symptoms included intermittent left-sided 
abdominal discomfort associated with bloating, gas, and 
rumbling. The veteran obtained considerable relief from the 
passage of flatus and somewhat with bowel movement.  On 
physical examination the abdomen was soft and non-tender, 
with no palpable masses.  It was noted that a recent 
sigmoidoscopy had revealed extensive sigmoid diverticulosis.  
The report of a recent barium enema was not available.  The 
diagnoses were 1.  Extensive left-sided diverticulosis of the 
colon associated with irregular bowel habits for many years.  
2.  Episodes of lower gastrointestinal bleeding apparently 
secondary to diverticulosis.  3.  No relationship was seen 
between the etiology of the veteran's prostatitis and 
pyelonephritis and his diverticulosis.  The etiology of 
diverticulosis was considered probably a combination of 
hereditary factors, aging, degeneration of the bowel, diet 
deficient in fiber over many years and possibly related to 
motility disorder such a irritable bowel syndrome, however, 
not due in the opinion of the VA examiner to prostatitis or 
pyelonephritis. 



In October 1997 the veteran submitted a statement in support 
of his claim and copies of published materials concerning 
Chronic Prostatitis.  In July 1998 the veteran submitted an 
additional statement in support of his claim.  The RO 
provided the veteran with a supplemental statement of the 
case which included a discussion of the materials he had 
submitted and that they did not mention a relationship 
between prostatitis, and in the instant case, the subsequent 
development of diverticulosis. 


Entitlement to Service Connection for Diverticulosis Claimed 
as Secondary to Prostatitis or Pyelonephritis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

The law also provides that disability which is proximately 
due to or the result of a service-connected disability shall 
be service-connected. 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered part of the original 
condition. Id.

The record in this case does not reflect any complaints or 
medical findings related to diverticulosis during active 
service.  Nor does the veteran claim that the disorder was 
present in service.  Rather, he alleges that diverticulosis 
developed after service, as a result of his service-connected 
disorders of prostatitis and pyelonephritis.  

In this regard the Board notes initially that we do not doubt 
the sincerity of the appellant's assertions that his 
diverticulosis resulted from other service-connected 
conditions; however, evidence requiring medical knowledge 
must be provided by someone qualified by knowledge, training, 
experience, skill, or education which the veteran is not 
shown to possess. See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Accordingly, the appellant's statements are not 
probative of the critical issue in this case.  In addition 
the published materials submitted by the veteran did not 
provide a basis for finding an etiological relationship 
between the veteran's service connected disorders and the 
subsequent development of diverticulosis.

Although the record does not present direct medical evidence 
to support the veteran's contention he emphasizes the October 
1992 VA medical record in which the examiner recorded the 
veteran had a history of repeat episodes of prostatitis and 
urinary tract infections that could be related to 
diverticulosis because of the common blood flow.  On 
analysis, this statement does not assert that diverticulosis 
was caused by prostatitis.  It is at best ambiguous about the 
relationship of the two disorders, and can as easily be 
interpreted to suggest that prostatitis and urinary tract 
infections were caused by diverticulosis.  The latter 
interpretation would be consistent with the impression of the 
September 1994 VA examiner that the veteran's chronic 
prostatitis was precipitated by his other disorders to 
include diverticulosis.  

The etiology of diverticulosis was directly considered by the 
VA examiner in December 1996 who concluded that the cause of 
the disorder was probably a combination of hereditary 
factors, aging, degeneration of the bowel, diet deficient in 
fiber over many years and possibly related to motility 
disorder such as irritable bowel syndrome.  Moreover, it was 
the opinion of the VA examiner, specifically, that 
diverticulosis was not due to prostatitis or pyelonephritis.  
The Board finds that this clearly expressed, unambiguous 
medical opinion, the only medical evidence which directly 
addresses the question at issue, is persuasive.  

The Board acknowledges the service representative's statement 
that the report of a barium enema apparently conducted in 
conjunction with the December 1996 examination was not 
associated with the claims folder.  We also note the 
examination report stated that in April 1996, the veteran had 
undergone treatment, which is not otherwise reflected by the 
record, for gastrointestinal bleeding due to diverticulosis.  
This evidence of current treatment of diverticulosis is not 
indicated to be relevant to the question of the etiology of 
the veteran's diverticulosis, especially in light of the 
medical opinion directly on this question that is already of 
record.  In addition, inasmuch as the examiner was aware of 
both the April 1996 treatment and the pending barium enema 
when providing his opinion on the etiology of diverticulosis, 
and he did not qualify his opinion pending the results of the 
barium study, the Board finds that there is no indication 
that further development would alter the result in this case.  
We conclude that the record as a whole and the medical 
opinion presented, are fully adequate to support the 
determination in this case.  

Finally, the Board has considered the doctrine of giving the 
veteran the benefit of the doubt, but that doctrine is not 
for application as the preponderance of the evidence is 
against the veteran's claim for secondary service connection 
for diverticulosis.



ORDER

Service connection is denied for diverticulosis, claimed as 
secondary to prostatitis or pyelonephritis.  


REMAND

Inasmuch as the regulations pertaining to vascular diseases, 
to include hypertension, were revised effective January 12, 
1998, the Board notes that the United States Court of 
Veteran's Appeals (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991). 

Accordingly, the case is REMANDED for the following actions:

The RO should review the veteran's claim 
for increased rating for pyelonephritis 
with left renal cyst and hypertension, on 
the basis of all evidence of record and 
all applicable law and regulations, to 
include the revised schedular criteria 
pertaining to the evaluation of 
hypertension.  In so doing the RO should 
determine whether the revised criteria or 
the regulations previously in effect are 
more favorable to the veteran.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Board's 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 11 -


